DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0143447 to Arthur et al in view of U.S. Patent Pub. No. 2003/0221365 to Babler et al.
Regarding Claim 1, Arthur teaches a method of producing a treated seed (Arthur title), the method comprising: contacting a seed with a liquid seed treatment composition comprising a flowability agent comprising a wax, thereby producing a wetted seed (Arthur abstract; paragraphs [0020], [0095], [0098], [0103], [0127], [0145], [0192], claim 23).
Arthur is silent on teaching and subsequently contacting the wetted seed with a dry powder comprising an effect pigment, thereby producing a treated seed having a coating comprising the effect pigment.

Regarding Claim 2, Arthur as modified teaches the effect pigment comprises a substrate material and a metal oxide coating (Babler paragraph [0030]).
Regarding Claim 4, Arthur as modified teaches the effect pigment comprises metal flakes (Babler paragraph [0030]).
Regarding Claim 5, Arthur as modified teaches the liquid seed treatment composition does not comprise an effect pigment (Arthur claim 1).
Regarding Claim 6, Arthur as modified teaches the dry powder further comprises a biological agent (Babler paragraph [0059]).
Regarding Claim 8, Arthur as modified teaches the flowability agent comprises a wax selected from the group consisting of carnauba wax, candelilla wax, ouricury wax, beeswax, spermaceti, and paraffin wax (Arthur paragraph [0145] carnauba).
Regarding Claims 9, 10, and 14, Arthur as modified teaches mixing and stirring and commercial equipment (Arthur paragraphs [0003] and [0109]), but is silent on explicitly teaching the seed is contacted with the liquid seed treatment composition within a seed treatment apparatus comprising a horizontal cylindrical drum; the seed treatment apparatus further 
The modification does not present a patentable distinction over the prior art of record. In addition, the modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 11, Arthur as modified teaches the seed is contacted with the liquid seed treatment composition within a seed treatment apparatus comprising a rotating bowl seed treater (Arthur paragraph [0116]).
Regarding Claims 12 and 13, Arthur as modified teaches the process comprises the use of a drying apparatus to dry the wetted seeds (Arthur paragraph [0004]; Babler paragraph [0003] teaches simultaneously).
Regarding Claim 14, Arthur as modified teaches the wetted seeds are transferred from the drying apparatus to a second seed treatment apparatus wherein they are contacted with the dry powder (Arthur equipment to apply wet treatment and as modified by Babler see is contacted to dry powder in the equipment of Babler).
Regarding Claim 15, Arthur as modified teaches a treated seed produced according to the method of claim 1 (Arthur abstract; Babler paragraph [0030]).  This claim is a product by process claim. Therefore, the product covered by the claim is not expressly limited by the process steps set forth in the claim. The product maybe limited by elements that can be implied from the steps.  The claimed product (treated seed) appears to be the same as that produced by prior art reference, a seed coated with wax and effective pigment.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0143447 to Arthur et al in view of U.S. Patent Pub. No. 2003/0221365 to Babler et al as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2007/0207927 to Rosa et al.
Regarding Claim 3, Arthur as modified teaches the substrate material comprising mica, and a metal oxide coating (Balder paragraph [0030]). Balder teaches the known titanium dioxide (Balder paragraph [0007]), but is silent on explicitly identifying it as a metal oxide combination with mica. However, Rosa teaches the general knowledge of one of ordinary skill in the art that it is known to select titanium oxide as the metal oxide combination with mica in seed applications (Rosa paragraph [0017] and claim 15). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Arthur with the teachings of Rosa at the time of the invention for its bright color. The modification is merely the simple substitution of one known material for another to obtain predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 3, 4, 5, 6, 8, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2007/0207927 to Rosa et al.
Regarding Claim 1, Rosa teaches a method of producing a treated seed, the method comprising: contacting a seed with a liquid seed treatment composition comprising a flowability agent comprising a wax, thereby producing a wetted seed (Rosa abstract); and subsequently contacting the wetted seed with a dry powder comprising an effect pigment, thereby producing a treated seed having a coating comprising the effect pigment (Rosa paragraph [0017] effective pigment; paragraph [0020] batch treatment teaches “subsequent” contact with colorant, the broad claim language doesn’t define how long after the seed was wetted that it is then contacted with the dry pigment, could be a day, could be instantaneously, could be five minutes, etc).
Regarding Claims 2, 3 and 4, Rosa teaches the effect pigment comprises a substrate material and a metal oxide coating; the effect pigment comprises: a substrate material comprising mica, and a metal oxide coating comprising titanium dioxide (Rosa paragraph [0017]).
Regarding Claim 5, Rosa teaches the liquid seed treatment composition does not comprise an effect pigment (Rosa a seed, binder and wax are wetted; paragraph [0020] teaches colorant is added later i.e. effective pigment).
Regarding Claim 6, Rosa teaches the dry powder further comprises a biological agent (Rosa claim 20).
Regarding Claim 8, Rosa teaches the flowability agent comprises a wax selected from the group consisting of camauba wax, candelilla wax, ouricury wax, beeswax, spermaceti, and paraffin wax (Rosa claims 6, 7, 8, 9).
Regarding Claim 12, Rosa teaches the process comprises the use of a drying apparatus to dry the wetted seeds (Rosa paragraph [0020]).

Regarding Claim 15, Rosa teaches a treated seed produced according to the method of claim 1 (Arthur abstract and paragraph [0020]).  This claim is a product by process claim. Therefore, the product covered by the claim is not expressly limited by the process steps set forth in the claim. The product may be limited by elements that can be implied from the steps.  The claimed product (treated seed) appears to be the same as that produced by prior art reference, a seed coated with wax and effective pigment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 19, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0207927 to Rosa et al in view of U.S. Patent Pub. No. 2009/0143447 to Arthur et al.
Regarding Claims 9, 10, 11, Rosa is silent on explicitly teaching the seed is contacted with the liquid seed treatment composition within a seed treatment apparatus comprising a 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Rosa with the teachings of Arthur at the time of the invention for efficient application as taught by Arthur.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
The examiner takes official notice that the claimed equipment and steps are well known in the art of seed coatings and do not present a patentably distinct limitation over the prior art of record. The modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize production and tailor to different seed varieties and sizes.
The modification does not present a patentable distinction over the prior art of record. In addition, the modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new grounds of rejection cites the primary reference of Arthur which teaches wetting a seed with liquid seed treatment of a wax flowability agent.  Arthur teaches a known seed coat 
The claim limitations use of the term “Seed” is not limiting to plants.  A grain, pellet, piece of dog food, or cosmetic particle all could be interpreted as a “seed”.  Applicant doesn’t claim what happens to the seed between being coated with the liquid seed treatment and the dry powder.  There are no drying steps in the independent claim.  The sequence of the steps of the independent claim merely follow a “batch” operation.
The rejection by the teachings of Rosa was added to emphasize the broad nature of the independent claim and to emphasize that the claim language doesn’t explicitly distinguish over what are considered to be conventional methods.
Please refer to the conclusion section of this office action for reference to pertinent prior art teachings.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following citation teaches the general knowledge of one of ordinary skill in the U.S. Patent Pub. No. 2007/0298149 to Schweinfurth. (paragraphs [0047], [0040], [0009]-[0010], [0018])
In addition, U.S. Patent No. 7,799,126 to Handrosch teaches the general knowledge of coating seeds with a dry effective pigment (abstract, Col. 3 lines 29-45, Col. 12 lines 40-43).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

22 February 2021